DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a Preliminary Amendment filed on June 23, 2022, claims 1-20 were cancelled and claims 21-40 were added.
Claims 21-40 are pending, of which claims 21, 34, and 39 are independent claims.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 08/07/2020 and 09/06/2022 have been considered by the examiner.

Ineffective Incorporation by Reference
In accord with 37 CFR 1.57, Incorporation by reference, part (c), “Except as provided in paragraphs (a) or (b) of this section, an incorporation by reference must be set forth in the specification and must: (1) Express a clear intent to incorporate by reference by using the root words “incorporat(e)” and “reference” ( e.g. , “incorporate by reference”); and (2) Clearly identify the referenced patent, application, or publication.”  
In the present application, Paragraph [0049] of the Specification, as published, describes the following “Further details regarding the comfort index and how it is calculated may be found in patent applications “Methods and Systems for Evaluating Energy Conservation and Guest Satisfaction in Hotels”, having Attorney Docket 1456.1427101 and “Methods and Systems for Determining Guest Satisfaction Including Guest Sleep Quality in Hotels, having Attorney Docket 1456.1428101.”  
The attempt to incorporate subject matter into this application by reference is ineffective because, as described above, this portion of the Specification is improperly incorporating by reference other applications and is improperly identifying those applications.  
Appropriate correction is respectfully requested. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. Any insertion of material incorporated by reference into the specification or drawings of an application must be by way of an amendment to the Specification. Such an amendment must be accompanied by a statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 21, line 10, replace “Indoor Air Quality Index” with “indoor air quality index”.
Claim 21, line 15, replace “Indoor Air Quality Index” with “indoor air quality index”.
Claim 30, line 1, replace “Indoor Air Quality Index” with “indoor air quality index”.
Claim 31, line 1, replace “Indoor Air Quality Index” with “indoor air quality index”.
Claim 32, line 2, replace “Indoor Air Quality Index” with “indoor air quality index”.
Claim 36, line 1, replace “wherein it is determined” with “further comprising: determining”.
Claim 38, line 2, replace “Indoor Air Quality Index” with “indoor air quality index”.
Claim 38, line 3, replace “Indoor Air Quality Index” with “indoor air quality index”.
Claim 39, line 5, replace “Indoor Air Quality Index” with “indoor air quality index”.
Claim 39, line 12, replace “Indoor Air Quality Index” with “indoor air quality index”.
Claim 40, line 2, replace “Indoor Air Quality Index” with “indoor air quality index”.
Appropriate correction is respectfully requested.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 21 recites, “...calculate an Indoor Air Quality Index that is based at least in part on two or more of the plurality of the air quality parameters;…”.  
Under their broadest reasonable interpretation and based on the description provided in the published Specification, such as paragraphs [0048]-[0050] describing the calculate function.  Paragraph [0049] of the Specification, as published, describes “The Indoor Air Quality Index may be calculated from a number of air quality parameters such as but not limited to one or more of temperature, humidity, carbon dioxide levels, VOC (volatile organic compounds) levels, particular matter levels as indicated by a PM 2.5 level, and ozone (O3) levels.”  Clearly, “calculate an Indoor Air Quality Index that is based at least in part on two or more of the plurality of the air quality parameters” is a mathematical concept as claimed.  As a result, the recited features of the calculation of the Indoor Air Quality Index falls at least within the mathematical concepts of abstract ideas in accord with 2019 PEG Revised Patent Subject Matter Eligibility Guidance on 35 U.S.C. 101.
In view of the foregoing, independent claim 21 recites an abstract idea.  
The judicial exceptions is not integrated into a practical application.  In particular, claim 1 recites the additional features of, “a user interface that includes a display; a plurality of air quality sensors configured to provide an indication of air quality within the space; a controller operably coupled with the user interface and the plurality of air quality sensors, the controller is configured to: receive from each of the plurality of air quality sensors a corresponding air quality parameter; … display a dashboard on the display, wherein the dashboard includes: the air quality parameter from each of two or more of the plurality of air quality sensors; and the calculated Indoor Air Quality Index”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Although the claim nominally requires these steps to be performed by a user interface, a plurality of air quality sensors, and a controller, the implementation of these elements is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic user interface, plurality of air quality sensors, and the controller as tools to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
Regarding the receiving and the displaying of claim 21, these functions do not integrate the judicial exceptions enunciated above into a practical application because the limitations amounts to necessary data gathering and necessary data outputting, such as displaying through a dashboard (See Paragraph [0020] of the Specification, as published, regarding the receiving function and see Paragraphs [0040] and [0049]-[005] of the Specification, as published, describing the display functions. See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 at 79 (2012) (i.e., all uses of the recited judicial exception require such data gathering or data output); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Although the claim nominally requires these steps to be performed by a user interface, a plurality of air quality sensors, and a controller, the implementation of these elements is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic user interface, plurality of air quality sensors, and the controller as tools to perform the abstract ideas do not amount to significantly more.  Even when viewed in combination, these additional elements do not amount to significantly more. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
Regarding the receiving function, US Patent Publication No. 2019/027530 A1 to Schwegler et al. describes in Paragraph [0263] “The memory 704 is shown to include an air quality manager 706. The air quality manager 706 can be configured to communicate with an air quality sensor 736 of the thermostat 400 to receive indoor air quality data. The indoor air quality data can include humidity, relative humidity, volatile organic compounds (VOCs), carbon dioxide (CO2), an air quality index (AQI), and/or any other data shown or described herein that is associated with a building that the thermostat 400 is located within.” Nourbakhsh et al. (US Patent No. 9,857,301 B1) describes in Column 5, lines 53-60 “During calibration a local server receives signals from all connected devices, computes least-squared-error parameter values for all numerical constants in the estimation algorithm (e.g., A, B and D in Equation 1 above), performs error bounds checking, and finally transmits individualized calibration values to all air quality sensors. Each air quality sensor, in turn, stores its final calibration parameters in memory 16 and utilizes the stored parameters for all air quality estimates thereafter.”  CN107152757A to Xiao describes in the Abstract “The control method comprises the steps of receiving an instruction of disinfection work mode running, and starting and controlling an ozone oxygen preparation module to generate ozone/oxygen mixed gas to be discharged into a room; obtaining second data, including indoor air ozone concentration, detected by an ozone sensor,…”
Regarding the display function, Schwegler describes in Paragraph [0265] “Based on the indoor air quality data …, the air quality manager 706 can be configured to generate interfaces and display the generated user interfaces on the display 402 for communicating air quality conditions to a user. Examples of air quality interfaces that the air quality manager 706 can generate are shown in FIGS. 53-72.” Nourbakhsh describes in Column 1, lines 11-15 “Existing air quality detectors fall into several categories that the inventors believe are inappropriate for the true market of measuring and displaying indoor air quality information to home residents in actionable ways.” Zhaowen Chen et al. (CN201662447U) describes in the Abstract that “the intelligent circuit control system analyzes and calculates all the parameters; and the display screen displays the analyzed and calculated result as indoor air quality index, 24h air quality variation trend, temperature and humidity, and can display whether particles or second-hand smoke or odors are the primary pollutant.”
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 22, 24, 25, 32, and 33, further describe the displaying, which as submitted in independent claim 21, does not integrate the judicial exception of calculating into a practical application and do not amount to significantly more.  Therefore, claims 22, 24, 25, 32, and 33 are not patent eligible.
Regarding claims 23 and 26-31, these claims are directed to further applying the judicial exception to generic devices as recited in independent claim 21.  Therefore, claims 23 and 26-31 do not integrate the judicial exception of calculating into a practical application and do not amount to significantly more. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Thus, claims 23 and 26-31 are not patent eligible.  
Independent claims 34 and 39 recite features implemented by similar structure and functions as those of the system of claim 1 with substantially the same limitations.  Therefore, the rejection applied to independent claim 21 above also applies to independent claims 34 and 39. Independent claims 34 and 39 are not deemed patent eligible.
Regarding claims 35-38, these claims are directed to further applying the judicial exception to generic devices as recited in independent claim 34.  Therefore, claims 35-38 do not integrate the judicial exception of calculating into a practical application and do not amount to significantly more. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Claim 37 further recites a mathematical function of calculating an Indoor Air Quality Index, which has been established to be an abstract idea.  Thus, claims 35-38 are not patent eligible.  
Regarding claim 40, this claim is directed to further applying the judicial exception to generic devices as recited in independent claim 39.  Therefore, claims 35-38 do not integrate the judicial exception of calculating into a practical application and do not amount to significantly more. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Thus, claim 40 is not patent eligible.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 28, 29, 30, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwegler et al. (US Patent Publication No. 2019/0277530 A1) (“Schwegler”).  
Regarding independent claim 21, Schwegler teaches:
A system for reducing risk of pathogen exposure within a space that is located within a facility, the system comprising: Schwegler: Abstract (“A controller for controlling an environmental condition of a building via building equipment includes a user interface configured to present information to a user, an air quality sensor configured to sense indoor air quality conditions…”)
a user interface that includes a display; Schwegler: Paragraph [0004] (“…a user interface configured to present information to a user, … the user interface to display the one or more interfaces.”)
a plurality of air quality sensors configured to provide an indication of air quality within the space; Schwegler: Paragraph [0004] (“…an air quality sensor configured to sense indoor air quality conditions…”) Schwegler: Paragraph [0212] (“In some embodiments, the thermostat may include air quality sensors configured to measure indoor air quality data such as volatile organic compounds (VOCs), carbon dioxide, etc.”)
a controller operably coupled with the user interface and the plurality of air quality sensors, Schwegler: Paragraph [0004] (“One implementation of the present disclosure is a controller for a building, the controller including a user interface configured to present information to a user, an air quality sensor configured to sense indoor air quality conditions, a communications interface configured to communicate with a server system … and a processing circuit. The processing circuit is configured to generate indoor air quality data based on the indoor air quality conditions sensed by the air quality sensor…and cause the user interface to display the one or more interfaces.”) Schwegler: Paragraph [0261] (“Referring now to FIG. 7, the thermostat 400 of FIG. 4 is shown in greater detail, according to an exemplary embodiment. Furthermore, a server system 726 and a user device 724 are shown in FIG. 7 communicating with the thermostat 400 via a network 722. Each of the thermostat 400, the server system 726, and/or the user device 724 can be configured to communicate (e.g., send and/or receive data) among each other via the network 722.”) Schwegler: Paragraph [0262] (“The thermostat 400 is shown to include a processing circuit 700 including a processor 702, and a memory 704.”)
the controller is configured to: receive from each of the plurality of air quality sensors a corresponding air quality parameter; Schwegler: Paragraph [0212] [As described above.] Schwegler: Paragraph [0263] (“The memory 704 is shown to include an air quality manager 706. The air quality manager 706 can be configured to communicate with an air quality sensor 736 of the thermostat 400 to receive indoor air quality data. The indoor air quality data can include humidity, relative humidity, volatile organic compounds (VOCs), carbon dioxide (CO2), an air quality index (AQI), and/or any other data shown or described herein that is associated with a building that the thermostat 400 is located within.”)
calculate an Indoor Air Quality Index that is based at least in part on two or more of the plurality of the air quality parameters; Schwegler: Paragraph [0008] (“In some embodiments, the processing circuit is configured to generate the indoor air quality interface based on the value of the VOCs, the value of the CO2, and the value of the [relative humidity] RH by generating an indication of the indoor air quality conditions based on the value of the VOCs, the value of the CO2, and the value of the RH.”) Schwegler: Paragraph [0125] (“FIG. 67 is a user interface displayed by the thermostat of FIG. 4 indicating volatile organic compound (VOC) levels of indoor air quality, according to an exemplary embodiment.”) Schwegler: Paragraph [0212] (“The thermostat can generate and/or display interfaces that provide the indoor and/or outdoor air quality information to a user. In some embodiments, the interfaces include elements that move along a vertical path, where the position of the elements indicates a level of the element (e.g., higher indicating worse air quality, lower indicating better air quality). Furthermore, based on the levels of the indoor and/or outdoor air quality values, the display screen can include elements of various colors, e.g., dark green, lighter green, orange, and red.”) [The generated indoor air quality conditions or level based on at least the VOC, CO2, and RH read on “calculate an Indoor Air Quality Index”.]
display a dashboard on the display, wherein the dashboard includes: the air quality parameter from each of two or more of the plurality of air quality sensors; and the calculated Indoor Air Quality Index. Schwegler: Paragraphs [0212] and [0263] [As described above.] Schwegler: Paragraph [0006] (“In some embodiments, the indoor air quality data includes at least one of a value for indoor volatile organic compounds (VOCs) or a value for carbon diode (CO2).”) Schwegler: Paragraph [0007] (“In some embodiments, the indoor air quality data further includes a value for relative humidity (RH).”)  Schwegler: Paragraph [0265] (“Based on the indoor air quality data …, the air quality manager 706 can be configured to generate interfaces and display the generated user interfaces on the display 402 for communicating air quality conditions to a user. Examples of air quality interfaces that the air quality manager 706 can generate are shown in FIGS. 53-72.”) [The interface reads on “a dashboard” displaying the carbon dioxide and the relative humidity from the sensors reads on “the air quality parameter from each of two or more of the plurality of air quality sensors”.  The interface generated with the generated indoor quality conditions displaying the air quality data reads on “display… the calculated Indoor Air Quality Index”.]
Regarding claim 28, Schwegler teaches all the claimed features of claim 21, from which claim 28 depends. Schwegler further teaches:
The system of claim 21, wherein the plurality of air quality sensors comprises two or more of a temperature sensor, a humidity sensor, a carbon dioxide sensor, a volatile organic compound sensor, a particulate matter sensor, and an ozone sensor. Schwegler: Paragraph [0221] (“[air handling unit] AHU 106 can include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow. AHU 106 can receive input from sensors located within AHU 106 and/or within the building zone and can adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve set-point conditions for the building zone.”) Schwegler: Paragraph [0263] (“The air quality manager 706 can be configured to communicate with an air quality sensor 736 of the thermostat 400 to receive indoor air quality data. The indoor air quality data can include humidity, relative humidity, volatile organic compounds (VOCs), carbon dioxide (CO2), an air quality index (AQI), and/or any other data shown or described herein that is associated with a building that the thermostat 400 is located within.”) Schwegler: Paragraph [0308] (“The indoor air quality interface 5700 can be generated based on VOC values, CO2 values, an RH values measured by one or more sensors, e.g., the air quality sensor 736.”)
Regarding claim 29, Schwegler teaches all the claimed features of claim 21, from which claim 29 depends. Schwegler further teaches:
The system of claim 21, wherein the plurality of air quality sensors comprises a temperature sensor, a humidity sensor, a volatile organic compound sensor and a particulate matter sensor. Schwegler: Paragraph [0221] (“[air handling unit] AHU 106 can include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow. AHU 106 can receive input from sensors located within AHU 106 and/or within the building zone and can adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve set-point conditions for the building zone.”) Schwegler: Paragraph [0263] (“The air quality manager 706 can be configured to communicate with an air quality sensor 736 of the thermostat 400 to receive indoor air quality data. The indoor air quality data can include humidity, relative humidity, volatile organic compounds (VOCs), carbon dioxide (CO2), an air quality index (AQI), and/or any other data shown or described herein that is associated with a building that the thermostat 400 is located within.”) Schwegler: Paragraph [0308] (“The indoor air quality interface 5700 can be generated based on VOC values, CO2 values, an RH values measured by one or more sensors, e.g., the air quality sensor 736.”)
Regarding claim 30, Schwegler teaches all the claimed features of claim 21, from which claim 30 depends. Schwegler further teaches:
The system of claim 21, wherein the Indoor Air Quality Index is based at least in part on a temperature air quality parameter received from a temperature sensor, a humidity air quality parameter received from a humidity sensor, a volatile organic compound air quality parameter from a volatile organic compound sensor and a particulate matter air quality parameter of a particulate matter sensor. Schwegler: Paragraph [0008] (“In some embodiments, the processing circuit is configured to generate the indoor air quality interface based on the value of the VOCs, the value of the CO2, and the value of the [relative humidity] RH by generating an indication of the indoor air quality conditions based on the value of the VOCs, the value of the CO2, and the value of the RH.”) Schwegler: Paragraph [0221] (“[air handling unit] AHU 106 can include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow.”) Schwegler: Paragraph [0263] (“The air quality manager 706 can be configured to communicate with an air quality sensor 736 of the thermostat 400 to receive indoor air quality data. The indoor air quality data can include humidity, relative humidity, volatile organic compounds (VOCs), carbon dioxide (CO2), an air quality index (AQI), and/or any other data shown or described herein that is associated with a building that the thermostat 400 is located within.”) Schwegler: Paragraph [0298] (“Referring now to FIGS. 34-37, notifications are shown for the thermostat 400, according to an exemplary embodiment. The notifications manager 718 can be configured to monitor the status of the thermostat 400. For example, if …the air quality is poor… that a temperature has exceeded or dropped below a safety level...”)
Regarding claim 31, Schwegler teaches all the claimed features of claim 21, from which claim 31 depends. Schwegler further teaches:
The system of claim 21, wherein the Indoor Air Quality Index is based at least in part on a temperature air quality parameter received from a temperature sensor and a humidity air quality parameter received from a humidity sensor. Schwegler: Paragraph [0221] (“[air handling unit] AHU 106 can include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow. AHU 106 can receive input from sensors located within AHU 106 and/or within the building zone and can adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve set-point conditions for the building zone.”) Schwegler: Paragraph [0263] (“The air quality manager 706 can be configured to communicate with an air quality sensor 736 of the thermostat 400 to receive indoor air quality data. The indoor air quality data can include humidity, relative humidity, volatile organic compounds (VOCs), carbon dioxide (CO2), an air quality index (AQI), and/or any other data shown or described herein that is associated with a building that the thermostat 400 is located within.”) Schwegler: Paragraph [0308] (“The indoor air quality interface 5700 can be generated based on VOC values, CO2 values, an RH values measured by one or more sensors, e.g., the air quality sensor 736.”) 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 26, 27, and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Schwegler, in view of Xiao (Chinese Publication No. CN107152757B) (“Xiao”).
Regarding claim 22, Schwegler teaches all the claimed features of claim 21, from which claim 22 depends. Schwegler further teaches: 
The system of claim 21, wherein the dashboard further displays a pathogen risk index,… Schwegler: Paragraph [0125] (“FIG. 67 is a user interface displayed by the thermostat of FIG. 4 indicating volatile organic compound (VOC) levels of indoor air quality, according to an exemplary embodiment.”) Schwegler: Paragraph [0310] (“FIGS. 61-63 provide examples of interfaces displaying indoor air quality. Interface 6100 is an example of an interface that can be displayed by the thermostat 400 when the indoor air quality is good. None of the air quality data, displayed by the bubbles, is above a first predefined amount and therefore the green interface with the “Good” indicator is shown. In FIG. 62, the VOCs levels are above the first predefined amount but below a second predefined amount. In this regard, the VOC bubble is displayed in interface 6200 with an increased size, the yellow/orange interface is shown with the “Fair” indicator. Finally, in the interface 6300, the VOCs value is above the second predefined amount and is illustrated with a large bubble. The indicator “Poor” is shown and the interface is shown in red. In the interface 6300, a fan indicator is shown.”) [The VOC levels of indoor air quality reads on “a pathogen risk index”.]
Schwegler does not expressly teach “the pathogen risk index is based at least in part on two or more of the plurality of the air quality parameters”.  However, Xiao describes a control method and a control device for air disinfection purifier disinfection, an air disinfection purifier and a computer readable storage medium. Xiao teaches:
wherein the pathogen risk index is based at least in part on two or more of the plurality of the air quality parameters. Xiao: Page 3, Background, second full paragraph (“The main indoor pollutants include formaldehyde, nitrogen dioxide, sulfur dioxide, radon, VOC, microorganisms and combustion products. The microorganisms in the indoor air mainly include penicillium, budding bacteria, aspergillus, staphylococcus, micrococcus, white mold, various viruses and the like, the concentration of the microorganisms is mainly related to indoor humidity, temperature, personnel activities and the like…”) [The concentration of the microorganisms read on “the pathogen risk index”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schwegler and Xiao before them, for the pathogen risk index to be based at least in part on two or more of the plurality of the air quality parameters because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental parameters including pollutants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because the control method of Xiao would be used for sterilizing indoor air, avoiding human errors with advantages of being more visual and timelier. Xiao Abstract  
Regarding claim 23, Schwegler and Xiao teach all the claimed features of claim 22, from which claim 23 depends. Schwegler does not expressly teach the features of claim 23.  However, Xiao further teaches: 
The system of claim 22, further comprising 
an air purifier that can be activated, wherein the controller is configured to activate the air purifier when it is determined that the pathogen risk index has fallen below a pathogen risk index threshold. Xiao: Page 3, Background, second full paragraph [As described in claim 22.] Xiao: Abstract (“The invention discloses a control method and a control device for air disinfection purifier disinfection, an air disinfection purifier and a computer readable storage medium. The control method comprises the following steps: receiving an instruction of operating a disinfection working mode, starting and controlling an ozone-oxygen preparation module to generate ozone/oxygen mixed gas to be discharged indoors; acquiring second data including the ozone concentration of indoor air detected by an ozone sensor, and comparing the second data with a preset ozone concentration threshold value; when the second data is larger than a preset ozone concentration threshold value, controlling the discharge time of the ozone/oxygen mixed gas to reach a first preset time, and then controlling the ozone-oxygen preparation module to convert the ozone/oxygen mixed gas into pure oxygen gas to be discharged indoors; and when the pure oxygen gas discharging time is equal to the second preset time, closing the ozone-oxygen preparation module.”) [The determining that second data including ozone concentration of the indoor air including main indoor pollutants being larger than the preset ozone concentration threshold value reads on “determined that the pathogen risk index has fallen below a pathogen risk index threshold”.]
The motivation to combine Schwegler and Xiao as described in claim 22 is incorporated herein.
Regarding claim 24, Schwegler and Xiao teach all the claimed features of claim 22, from which claim 24 depends. Schwegler further teaches: 
The system of claim 22, wherein the pathogen risk index is based at least in part on a temperature air quality parameter received from a temperature sensor and a humidity air quality parameter received from a humidity sensor. Schwegler: Paragraph [0310] [As described in claim 22.] Schwegler: Paragraph [0221] (“[air handling unit] AHU 106 can include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow. AHU 106 can receive input from sensors located within AHU 106 and/or within the building zone and can adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve set-point conditions for the building zone.”) Schwegler: Paragraph [0263] (“The air quality manager 706 can be configured to communicate with an air quality sensor 736 of the thermostat 400 to receive indoor air quality data. The indoor air quality data can include humidity, relative humidity, volatile organic compounds (VOCs), carbon dioxide (CO2), an air quality index (AQI), and/or any other data shown or described herein that is associated with a building that the thermostat 400 is located within.”) Schwegler: Paragraph [0308] (“The indoor air quality interface 5700 can be generated based on VOC values, CO2 values, an RH values measured by one or more sensors, e.g., the air quality sensor 736.”)
Regarding claim 26, Schwegler teaches all the claimed features of claim 21, from which claim 26 depends. Schwegler does not expressly teach the features of claim 26.  However, Xiao describes a control method and a control device for air disinfection purifier disinfection, an air disinfection purifier and a computer readable storage medium. Xiao teaches:
The system of claim 21, further comprising an air purifier that can be activated, wherein the controller is configured to activate the air purifier when it is determined that air quality in the space has fallen below a threshold value.  Xiao: Page 3, Background, second full paragraph (“The main indoor pollutants include formaldehyde, nitrogen dioxide, sulfur dioxide, radon, VOC, microorganisms and combustion products. The microorganisms in the indoor air mainly include penicillium, budding bacteria, aspergillus, staphylococcus, micrococcus, white mold, various viruses and the like, the concentration of the microorganisms is mainly related to indoor humidity, temperature, personnel activities and the like…”) Xiao: Abstract (“The invention discloses a control method and a control device for air disinfection purifier disinfection, an air disinfection purifier and a computer readable storage medium. The control method comprises the following steps: receiving an instruction of operating a disinfection working mode, starting and controlling an ozone-oxygen preparation module to generate ozone/oxygen mixed gas to be discharged indoors; acquiring second data including the ozone concentration of indoor air detected by an ozone sensor, and comparing the second data with a preset ozone concentration threshold value; when the second data is larger than a preset ozone concentration threshold value, controlling the discharge time of the ozone/oxygen mixed gas to reach a first preset time, and then controlling the ozone-oxygen preparation module to convert the ozone/oxygen mixed gas into pure oxygen gas to be discharged indoors; and when the pure oxygen gas discharging time is equal to the second preset time, closing the ozone-oxygen preparation module.”) [Determining that the second data including ozone concentration of the indoor air being larger than the preset ozone concentration threshold value reads on “determined that the air quality in the space has fallen below a threshold value”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schwegler and Xiao before them, for an air purifier that can be activated, wherein the controller is configured to activate the air purifier when it is determined that air quality in the space has fallen below a threshold value because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental parameters including pollutants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because the control method of Xiao would be used for sterilizing indoor air, avoiding human errors with advantages of being more visual and timelier. Xiao Abstract  
Regarding claim 27, Schwegler and Xiao teach all the claimed features of claim 26, from which claim 27 depends. Schwegler does not expressly teach the features of claim 27.  However, Xiao further teaches:
The system of claim 26, wherein the controller determines that the air quality in the space has fallen below the threshold value based on one or more of the plurality of the air quality parameters.  Xiao: Page 3, Background, second full paragraph and Abstract [As described in claim 26] [The determining that second data including ozone concentration of the indoor air including main indoor pollutants being larger than the preset ozone concentration threshold value reads on “determines that the air quality in the space has fallen below the threshold value”. The concentration of the microorganisms mainly related to indoor humidity, temperature, personnel activities and the like reads on “one or more of the plurality of the air quality parameters”.]
The motivation to combine Schwegler and Xiao as described in claim 26 is incorporated herein.
Regarding independent claim 34, Schwegler teaches:
A method for reducing risk of pathogen exposure within a space that is located within a facility, the method comprising: Schwegler: Abstract (“A controller for controlling an environmental condition of a building via building equipment includes a user interface configured to present information to a user, an air quality sensor configured to sense indoor air quality conditions…”)
receiving from each of a plurality of air quality sensors a corresponding air quality parameter; Schwegler: Paragraph [0212] (“In some embodiments, the thermostat may include air quality sensors configured to measure indoor air quality data such as volatile organic compounds (VOCs), carbon dioxide, etc.”) Schwegler: Paragraph [0263] (“The memory 704 is shown to include an air quality manager 706. The air quality manager 706 can be configured to communicate with an air quality sensor 736 of the thermostat 400 to receive indoor air quality data. The indoor air quality data can include humidity, relative humidity, volatile organic compounds (VOCs), carbon dioxide (CO2), an air quality index (AQI), and/or any other data shown or described herein that is associated with a building that the thermostat 400 is located within.”)
calculating a pathogen risk index, …displaying a dashboard on a display, Schwegler: Paragraph [0008] (“In some embodiments, the processing circuit is configured to generate the indoor air quality interface based on the value of the VOCs, the value of the CO2, and the value of the [relative humidity] RH by generating an indication of the indoor air quality conditions based on the value of the VOCs, the value of the CO2, and the value of the RH.”) Schwegler: Paragraph [0125] (“FIG. 67 is a user interface displayed by the thermostat of FIG. 4 indicating volatile organic compound (VOC) levels of indoor air quality, according to an exemplary embodiment.”) Schwegler: Paragraph [0212] (“The thermostat can generate and/or display interfaces that provide the indoor and/or outdoor air quality information to a user. In some embodiments, the interfaces include elements that move along a vertical path, where the position of the elements indicates a level of the element (e.g., higher indicating worse air quality, lower indicating better air quality). Furthermore, based on the levels of the indoor and/or outdoor air quality values, the display screen can include elements of various colors, e.g., dark green, lighter green, orange, and red.”) [The generated indoor air quality conditions or level based on at least the VOCs reads on “calculating a pathogen risk index”.]
wherein the dashboard includes: the air quality parameter from each of two or more of the plurality of air quality sensors; and the calculated pathogen risk index. Schwegler: Paragraphs [0212] and [0263] [As described above.] Schwegler: Paragraph [0006] (“In some embodiments, the indoor air quality data includes at least one of a value for indoor volatile organic compounds (VOCs) or a value for carbon diode (CO2).”) Schwegler: Paragraph [0007] (“In some embodiments, the indoor air quality data further includes a value for relative humidity (RH).”)  Schwegler: Paragraph [0265] (“Based on the indoor air quality data …, the air quality manager 706 can be configured to generate interfaces and display the generated user interfaces on the display 402 for communicating air quality conditions to a user. Examples of air quality interfaces that the air quality manager 706 can generate are shown in FIGS. 53-72.”) [The interface reads on “a dashboard” displaying the carbon dioxide and the relative humidity from the sensors reads on “the air quality parameter from each of two or more of the plurality of air quality sensors”.  The interface generated with the generated indoor quality conditions displaying the air quality data including the VOCs reads on “display… the calculated pathogen risk index”.]
Schwegler does not expressly teach “the pathogen risk index is based at least in part on two or more of the plurality of the air quality parameters”.  However, Xiao describes a control method and a control device for air disinfection purifier disinfection, an air disinfection purifier and a computer readable storage medium. Xiao teaches:
…wherein the pathogen risk index is based at least in part on two or more of the plurality of the air quality parameters; … Xiao: Page 3, Background, second full paragraph (“The main indoor pollutants include formaldehyde, nitrogen dioxide, sulfur dioxide, radon, VOC, microorganisms and combustion products. The microorganisms in the indoor air mainly include penicillium, budding bacteria, aspergillus, staphylococcus, micrococcus, white mold, various viruses and the like, the concentration of the microorganisms is mainly related to indoor humidity, temperature, personnel activities and the like…”) [The concentration of the microorganisms read on “the pathogen risk index”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schwegler and Xiao before them, for the pathogen risk index to be based at least in part on two or more of the plurality of the air quality parameters because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental parameters including pollutants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because the control method of Xiao would be used for sterilizing indoor air, avoiding human errors with advantages of being more visual and timelier. Xiao Abstract  
Regarding claim 35, Schwegler and Xiao teach all the claimed features of claim 34, from which claim 35 depends. Schwegler does not expressly teach the features of claim 35.  However, Xiao teaches:
The method of claim 34, further comprising: activating an air purifier that services the space when it is determined that air quality in the space has fallen below a threshold value. Xiao: Page 3, Background, second full paragraph (“The main indoor pollutants include formaldehyde, nitrogen dioxide, sulfur dioxide, radon, VOC, microorganisms and combustion products. The microorganisms in the indoor air mainly include penicillium, budding bacteria, aspergillus, staphylococcus, micrococcus, white mold, various viruses and the like, the concentration of the microorganisms is mainly related to indoor humidity, temperature, personnel activities and the like…”) Xiao: Abstract (“The invention discloses a control method and a control device for air disinfection purifier disinfection, an air disinfection purifier and a computer readable storage medium. The control method comprises the following steps: receiving an instruction of operating a disinfection working mode, starting and controlling an ozone-oxygen preparation module to generate ozone/oxygen mixed gas to be discharged indoors; acquiring second data including the ozone concentration of indoor air detected by an ozone sensor, and comparing the second data with a preset ozone concentration threshold value; when the second data is larger than a preset ozone concentration threshold value, controlling the discharge time of the ozone/oxygen mixed gas to reach a first preset time, and then controlling the ozone-oxygen preparation module to convert the ozone/oxygen mixed gas into pure oxygen gas to be discharged indoors; and when the pure oxygen gas discharging time is equal to the second preset time, closing the ozone-oxygen preparation module.”) [Determining that the second data including ozone concentration of the indoor air being larger than the preset ozone concentration threshold value reads on “determined that the air quality in the space has fallen below a threshold value”.]
The motivation to combine Schwegler and Xiao as described in claim 34 is incorporated herein.
Regarding claim 36, Schwegler and Xiao teach all the claimed features of claim 35, from which claim 36 depends. Schwegler does not expressly teach the features of claim 36.  However, Xiao teaches:
The method of claim 35, wherein it is determined that air quality in the space has fallen below a threshold value when the pathogen risk index has fallen below a pathogen risk index threshold.  Xiao: Page 3, Background, second full paragraph [As described in claim 35.] Xiao: Abstract (“The invention discloses a control method and a control device for air disinfection purifier disinfection, an air disinfection purifier and a computer readable storage medium. The control method comprises the following steps: receiving an instruction of operating a disinfection working mode, starting and controlling an ozone-oxygen preparation module to generate ozone/oxygen mixed gas to be discharged indoors; acquiring second data including the ozone concentration of indoor air detected by an ozone sensor, and comparing the second data with a preset ozone concentration threshold value; when the second data is larger than a preset ozone concentration threshold value, controlling the discharge time of the ozone/oxygen mixed gas to reach a first preset time, and then controlling the ozone-oxygen preparation module to convert the ozone/oxygen mixed gas into pure oxygen gas to be discharged indoors; and when the pure oxygen gas discharging time is equal to the second preset time, closing the ozone-oxygen preparation module.”) [The determining that second data including ozone concentration of the indoor air including main indoor pollutants being larger than the preset ozone concentration threshold value reads on “determining that … the pathogen risk index has fallen below a pathogen risk index threshold”.]
The motivation to combine Schwegler and Xiao as described in claim 34 is incorporated herein.
Regarding claim 37, Schwegler and Xiao teach all the claimed features of claim 34, from which claim 37 depends. Schwegler further teaches:
The method of claim 34 further comprising: calculating an Indoor Air Quality Index that is based at least in part on two or more of the plurality of the air quality parameters; and Schwegler: Paragraph [0263] [As described in claim 34.] Schwegler: Paragraph [0008] (“In some embodiments, the processing circuit is configured to generate the indoor air quality interface based on the value of the VOCs, the value of the CO2, and the value of the [relative humidity] RH by generating an indication of the indoor air quality conditions based on the value of the VOCs, the value of the CO2, and the value of the RH.”) Schwegler: Paragraph [0125] (“FIG. 67 is a user interface displayed by the thermostat of FIG. 4 indicating volatile organic compound (VOC) levels of indoor air quality, according to an exemplary embodiment.”) Schwegler: Paragraph [0212] (“The thermostat can generate and/or display interfaces that provide the indoor and/or outdoor air quality information to a user. In some embodiments, the interfaces include elements that move along a vertical path, where the position of the elements indicates a level of the element (e.g., higher indicating worse air quality, lower indicating better air quality). Furthermore, based on the levels of the indoor and/or outdoor air quality values, the display screen can include elements of various colors, e.g., dark green, lighter green, orange, and red.”) [The generated indoor air quality conditions or level based on at least the VOC, CO2, and RH read on “calculating an Indoor Air Quality Index”. The interface reads on “the dashboard” displaying the carbon dioxide and the relative humidity from the sensors reads on “based at least in part on two or more of the plurality of air quality sensors”. ]
displaying on the dashboard the calculated Indoor Air Quality Index.  Schwegler: Paragraphs [0212] [As described above.] and Paragraph [0263] [As described in claim 34.] Schwegler: Paragraph [0006] (“In some embodiments, the indoor air quality data includes at least one of a value for indoor volatile organic compounds (VOCs) or a value for carbon diode (CO2).”) Schwegler: Paragraph [0007] (“In some embodiments, the indoor air quality data further includes a value for relative humidity (RH).”)  Schwegler: Paragraph [0265] (“Based on the indoor air quality data …, the air quality manager 706 can be configured to generate interfaces and display the generated user interfaces on the display 402 for communicating air quality conditions to a user. Examples of air quality interfaces that the air quality manager 706 can generate are shown in FIGS. 53-72.”) [The interface generated with the generated indoor quality conditions displaying the air quality data reads on “displaying… the calculated Indoor Air Quality Index”.]
Regarding claim 38, Schwegler and Xiao teach all the claimed features of claim 37, from which claim 38 depends. Schwegler does not expressly teach the features of claim 32.  However, Xiao further teaches:
The method of claim 37 further comprising activating an air purifier that services the space when it is determined that Indoor Air Quality Index falls below an Indoor Air Quality Index threshold. Xiao: Page 3, Background, second full paragraph (“The main indoor pollutants include formaldehyde, nitrogen dioxide, sulfur dioxide, radon, VOC, microorganisms and combustion products. The microorganisms in the indoor air mainly include penicillium, budding bacteria, aspergillus, staphylococcus, micrococcus, white mold, various viruses and the like, the concentration of the microorganisms is mainly related to indoor humidity, temperature, personnel activities and the like…”) Xiao: Abstract (“The invention discloses a control method and a control device for air disinfection purifier disinfection, an air disinfection purifier and a computer readable storage medium. The control method comprises the following steps: receiving an instruction of operating a disinfection working mode, starting and controlling an ozone-oxygen preparation module to generate ozone/oxygen mixed gas to be discharged indoors; acquiring second data including the ozone concentration of indoor air detected by an ozone sensor, and comparing the second data with a preset ozone concentration threshold value; when the second data is larger than a preset ozone concentration threshold value, controlling the discharge time of the ozone/oxygen mixed gas to reach a first preset time, and then controlling the ozone-oxygen preparation module to convert the ozone/oxygen mixed gas into pure oxygen gas to be discharged indoors; and when the pure oxygen gas discharging time is equal to the second preset time, closing the ozone-oxygen preparation module.”) [Determining that the second data including ozone concentration of the indoor air being larger than the preset ozone concentration threshold value reads on “determined that Indoor Air Quality Index falls below an Indoor Air Quality Index threshold”.]
The motivation to combine Schwegler and Xiao as described in claim 34 is incorporated herein.
Regarding independent claim 39, Schwegler teaches:
A non-transitory computer readable medium storing instructions thereon that when executed by one or more processors cause the one or more processors to: Schwegler: Paragraph [0038] (“The embodiments of the present disclosure may be implemented using existing computer processors, or by a special purpose computer processor for an appropriate system, incorporated for this or another purpose, or by a hardwired system. Embodiments within the scope of the present disclosure include program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored thereon. Such machine-readable media can be any available media that can be accessed by a general purpose or special purpose computer or other machine with a processor.”)
receiving from each of a plurality of air quality sensors servicing a space of a facility a corresponding air quality parameter; Schwegler: Abstract (“A controller for controlling an environmental condition of a building via building equipment includes a user interface configured to present information to a user, an air quality sensor configured to sense indoor air quality conditions…”) Schwegler: Paragraph [0212] (“In some embodiments, the thermostat may include air quality sensors configured to measure indoor air quality data such as volatile organic compounds (VOCs), carbon dioxide, etc.”) Schwegler: Paragraph [0263] (“The memory 704 is shown to include an air quality manager 706. The air quality manager 706 can be configured to communicate with an air quality sensor 736 of the thermostat 400 to receive indoor air quality data. The indoor air quality data can include humidity, relative humidity, volatile organic compounds (VOCs), carbon dioxide (CO2), an air quality index (AQI), and/or any other data shown or described herein that is associated with a building that the thermostat 400 is located within.”)
calculate an Indoor Air Quality Index that is based at least in part on two or more of the plurality of the air quality parameters; Schwegler: Paragraph [0008] (“In some embodiments, the processing circuit is configured to generate the indoor air quality interface based on the value of the VOCs, the value of the CO2, and the value of the [relative humidity] RH by generating an indication of the indoor air quality conditions based on the value of the VOCs, the value of the CO2, and the value of the RH.”) Schwegler: Paragraph [0125] (“FIG. 67 is a user interface displayed by the thermostat of FIG. 4 indicating volatile organic compound (VOC) levels of indoor air quality, according to an exemplary embodiment.”) Schwegler: Paragraph [0212] (“The thermostat can generate and/or display interfaces that provide the indoor and/or outdoor air quality information to a user. In some embodiments, the interfaces include elements that move along a vertical path, where the position of the elements indicates a level of the element (e.g., higher indicating worse air quality, lower indicating better air quality). Furthermore, based on the levels of the indoor and/or outdoor air quality values, the display screen can include elements of various colors, e.g., dark green, lighter green, orange, and red.”) [The generated indoor air quality conditions or level based on at least the VOC, CO2, and RH read on “calculate an Indoor Air Quality Index”.]
calculating a pathogen risk index, … Schwegler: Paragraph [0008] (“In some embodiments, the processing circuit is configured to generate the indoor air quality interface based on the value of the VOCs, the value of the CO2, and the value of the [relative humidity] RH by generating an indication of the indoor air quality conditions based on the value of the VOCs, the value of the CO2, and the value of the RH.”) Schwegler: Paragraph [0125] (“FIG. 67 is a user interface displayed by the thermostat of FIG. 4 indicating volatile organic compound (VOC) levels of indoor air quality, according to an exemplary embodiment.”) Schwegler: Paragraph [0212] (“The thermostat can generate and/or display interfaces that provide the indoor and/or outdoor air quality information to a user. In some embodiments, the interfaces include elements that move along a vertical path, where the position of the elements indicates a level of the element (e.g., higher indicating worse air quality, lower indicating better air quality). Furthermore, based on the levels of the indoor and/or outdoor air quality values, the display screen can include elements of various colors, e.g., dark green, lighter green, orange, and red.”) [The generated indoor air quality conditions or level based on at least the VOCs reads on “calculating a pathogen risk index”.]
… displaying a dashboard on a display, wherein the dashboard includes: the air quality parameter from each of two or more of the plurality of air quality sensors; the calculate Indoor Air Quality Index; and the calculated pathogen risk index.  Schwegler: Paragraphs [0212] and [0263] [As described above.] Schwegler: Paragraph [0006] (“In some embodiments, the indoor air quality data includes at least one of a value for indoor volatile organic compounds (VOCs) or a value for carbon diode (CO2).”) Schwegler: Paragraph [0007] (“In some embodiments, the indoor air quality data further includes a value for relative humidity (RH).”)  Schwegler: Paragraph [0265] (“Based on the indoor air quality data …, the air quality manager 706 can be configured to generate interfaces and display the generated user interfaces on the display 402 for communicating air quality conditions to a user. Examples of air quality interfaces that the air quality manager 706 can generate are shown in FIGS. 53-72.”) [The interface reads on “a dashboard” displaying the carbon dioxide and the relative humidity from the sensors reads on “the air quality parameter from each of two or more of the plurality of air quality sensors”.  The interface generated with the generated indoor quality conditions displaying the air quality data including the VOCs reads on “display…calculated Indoor Air Quality Index; and the calculated pathogen risk index”.]
Schwegler does not expressly teach “the pathogen risk index is based at least in part on two or more of the plurality of the air quality parameters”.  However, Xiao describes a control method and a control device for air disinfection purifier disinfection, an air disinfection purifier and a computer readable storage medium. Xiao teaches:
…wherein the pathogen risk index is based at least in part on two or more of the plurality of the air quality parameters;… Xiao: Page 3, Background, second full paragraph (“The main indoor pollutants include formaldehyde, nitrogen dioxide, sulfur dioxide, radon, VOC, microorganisms and combustion products. The microorganisms in the indoor air mainly include penicillium, budding bacteria, aspergillus, staphylococcus, micrococcus, white mold, various viruses and the like, the concentration of the microorganisms is mainly related to indoor humidity, temperature, personnel activities and the like…”) [The concentration of the microorganisms read on “the pathogen risk index”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schwegler and Xiao before them, for the pathogen risk index to be based at least in part on two or more of the plurality of the air quality parameters because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental parameters including pollutants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because the control method of Xiao would be used for sterilizing indoor air, avoiding human errors with advantages of being more visual and timelier. Xiao Abstract  
Regarding claim 40, Schwegler and Xiao teach all the claimed features of claim 39, from which claim 40 depends. Schwegler does not expressly teach the features of claim 40.  However, Xiao further teaches:
The non-transitory computer readable medium of claim 39, wherein the instructions stored thereon cause the one or more processors to: activate an air purifier that services the space when it is determined that the Indoor Air Quality Index and/or the pathogen risk index has fallen below a corresponding threshold value.  Xiao: Page 3, Background, second full paragraph (“The main indoor pollutants include formaldehyde, nitrogen dioxide, sulfur dioxide, radon, VOC, microorganisms and combustion products. The microorganisms in the indoor air mainly include penicillium, budding bacteria, aspergillus, staphylococcus, micrococcus, white mold, various viruses and the like, the concentration of the microorganisms is mainly related to indoor humidity, temperature, personnel activities and the like…”) Xiao: Abstract (“The invention discloses a control method and a control device for air disinfection purifier disinfection, an air disinfection purifier and a computer readable storage medium. The control method comprises the following steps: receiving an instruction of operating a disinfection working mode, starting and controlling an ozone-oxygen preparation module to generate ozone/oxygen mixed gas to be discharged indoors; acquiring second data including the ozone concentration of indoor air detected by an ozone sensor, and comparing the second data with a preset ozone concentration threshold value; when the second data is larger than a preset ozone concentration threshold value, controlling the discharge time of the ozone/oxygen mixed gas to reach a first preset time, and then controlling the ozone-oxygen preparation module to convert the ozone/oxygen mixed gas into pure oxygen gas to be discharged indoors; and when the pure oxygen gas discharging time is equal to the second preset time, closing the ozone-oxygen preparation module.”) [The determining that second data including ozone concentration of the indoor air including main indoor pollutants being larger than the preset ozone concentration threshold value reads on “determined that the Indoor Air Quality Index and/or the pathogen risk index has fallen below a pathogen risk index threshold”.]
The motivation to combine Schwegler and Xiao as described in claim 39 is incorporated herein.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schwegler, in view of Dudley (US Patent Publication No. 2003/0217143 A1) (“Dudley”).
Regarding claim 25, Schwegler teaches all the claimed features of claim 21, from which claim 25 depends. Schwegler does not expressly teach the features of claim 25.  However, Dudley describes a data collection system allows occupants in one or more locations to provide indications as to their respective levels of comfort. Dudley teaches:
The system of claim 21, wherein the dashboard further displays a comfort index for the space. Dudley: Abstract (“A data collection system allows occupants in one or more locations to provide indications as to their respective levels of comfort. The indications as to comfort level are preferably provided through personal computers in these locations. Each computer is programmed to display a menu of comfort level options that may be selected by the user of the computer.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schwegler and Dudley before them, for the dashboard further displays a comfort index for the space because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because there may be several people in a location that would have different feelings as to what the set point temperature should be. The data collection system of Dudley would allow these people to each individually provide their respective feelings of comfort. Dudley Paragraphs [0003]-[0004]  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Schwegler, in view of Nourbakhsh et al. (US Patent No. 9,857,301 B1) (“Nourbakhsh”).
Regarding claim 32, Schwegler teaches all the claimed features of claim 21, from which claim 32 depends. Schwegler does not expressly teach the features of claim 32.  However, Nourbakhsh describes an air quality sensor. Nourbakhsh teaches:
The system of claim 21, wherein the dashboard displays a trend of the Indoor Air Quality Index. Nourbakhsh: Column 5, lines 1-15 (“FIGS. 4 and 5 depict examples of historical interactive screen modes over different time horizons. FIG. 4 shows an example 12-hour view and FIG. 5 shows an example one-hour view. In various embodiments, the user could tap icon 102 in FIG. 3 once for the 12-hour view to be displayed, and tap it twice for the one-hour view to be displayed. In the illustrated examples, the historical views show a two-dimensional graph of the determined air quality values over time, calibrated to X-axis (time) and Y-axis (magnitude of air quality measure, in this case, particles per liter) legends. The color coding in the graph background preferably corresponds to the same color background bins presented on the real-time air quality interactive screen (FIG. 3), reinforcing the overall quality of the air while providing trending information regarding recent changes in air quality. The user could toggle between particles per liter and particle weight by tapping the graph, for example. The user could also return to the real-time mode screen (e.g., FIG. 3) by tapping the return icon 108 in the upper right.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schwegler and Nourbakhsh before them, for the dashboard to display a trend of the Indoor Air Quality Index because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental parameters.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification for the ability to accurately measure and display particulate concentration at low cost and the provisioning of actionable air quality data to home occupants. Nourbakhsh Column 1, lines 49-57.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Schwegler, in view of Zhaowen Chen et al. (CN201662447U) (“Zhaowen Chen”).
Regarding claim 33, Schwegler teaches all the claimed features of claim 21, from which claim 33 depends. Schwegler does not expressly teach the features of claim 33.  However, Zhaowen Chen describes an indoor air quality tester. Zhaowen Chen teaches:
The system of claim 21, wherein the dashboard displays a trend of two or more of the plurality of air quality parameters. Zhaowen Chen: Abstract (“…utility model including an indoor air quality tester. The tester consists of a shell, a display, a keystroke, an external power source, an airborne power source, an indoor air quality testing system and an intelligent circuit control system, wherein the indoor air quality testing system comprises a humidity testing system, a temperature testing system and an pollutant-in-air concentration monitoring system; the sensor of the humidity testing system adopts a humidity-sensitive sensor; the sensor of the temperature testing system adopts a heat-sensitive sensor; sensors of the pollutant-in-air concentration monitoring system adopt a gas sensor and a dust sensor; the humidity-sensitive sensor, the heat-sensitive sensor, the gas sensor and the dust sensor transmit the tested parameter signals to the intelligent circuit control system; the intelligent circuit control system analyzes and calculates all the parameters; and the display screen displays the analyzed and calculated result as indoor air quality index, 24h air quality variation trend, temperature and humidity, and can display whether particles or second-hand smoke or odors are the primary pollutant.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schwegler and Zhaowen Chen before them, for the dashboard displays a trend of two or more of the plurality of air quality parameters because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing environmental parameters.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification for the ability to display a trend of temperature, humidity, and air quality to be analyzed to determine the primary pollutant. Zhaowen Chen Abstract.  
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 10,156,554 B1 to Hoff describes in column 32, lines 55-64 “[a]s the CO2 concentration is monitored and measured, the device is interfaced with an application running on a remote mobile device, such as a smartphone, or other remotely interfaceable computational device, including a personal computer, notebook, or tablet computer, that enables the monitored CO2 concentration and any other measured data, such as temperature, humidity, air quality, and sound level, to be regularly tracked, retrieved and recorded, displayed, and analyzed.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117